Citation Nr: 1814446	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cervical spondylosis with bilateral radiculopathy.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1977 to November 1981 and from July 1982 to October 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for cervical spondylosis with bilateral radiculopathy.  The Veteran appealed this decision.  


FINDINGS OF FACT

1.  The March 2010 rating decision that denied a claim for service connection for cervical spondylosis with bilateral radiculopathy was not timely appealed and became final.  

2.  New and material evidence has not been submitted to reopen the claim for service connection for cervical spondylosis with bilateral radiculopathy.


CONCLUSION OF LAW

Evidence received since the March 2010 rating decision is not new or material and the claim for entitlement to service connection for cervical spondylosis with bilateral radiculopathy is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As the Veteran or his representative have not advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Manio v. Derwinksi, 1 Vet. App. 140, 145 (1991).

New evidence is evidence not previously submitted to agency decisionmakers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is a low one.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.  See id. at 117-18.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

The last prior final denial for the claim for cervical spondylosis with bilateral radiculopathy was a March 2010 rating decision.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Therefore, the Board looks to the evidence submitted since March 2010 for new and material evidence.  

When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In the March 2010 rating decision, the RO noted that the Veteran's service treatment records are silent as to diagnosis, complaint, or treatment of any illness or injury affecting the spine during active duty service.  Further, his post-service medical records do not show a diagnosis of a chronic condition, such as arthritis, related to the cervical spine within one year of discharge from service.  Accordingly, the claim was denied due to the lack of evidence showing an in-service incurrence or aggravation of an illness or injury affecting the cervical spine during active military service, or any evidence relating his current disability to service.         

The evidence received since the March 2010 rating decision consists of VA medical records and service treatment records.  However, the Board finds that the newly submitted evidence is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The new medical records are negative for any evidence that would even suggest that the Veteran's cervical spine disability was incurred in or caused by any injury or event in service.  In fact, none of the newly submitted VA medical records are related to the Veteran's cervical spine disability.  Further, the Veteran's statements are merely reiterations of those that were previously of record.  

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for cervical spondylosis with bilateral radiculopathy is not reopened.  Annoni v. Brown, 5 Vet. App. 463  (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim of entitlement to service connection for cervical spondylosis with bilateral radiculopathy is denied.  




____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


